Citation Nr: 0713533	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased rating for diabetes mellitus, type 
II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




REMAND

The veteran served on active duty from April 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran is service-connected for diabetes at a rating of 
twenty (20) percent.  See 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 7913.  The veteran and his representative contend that 
the current rating is incorrect, for his symptomatology is 
more reflective of the next higher rating of 40 percent.

In his notice of disagreement, the veteran implies that his 
disability has increased in severity, as he reports that his 
insulin has increased and he has restrictions of diet and 
activity.  The Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The record also reflects that the veteran has been treated 
and monitored for his diabetes by VA.  The claims file does 
not contain VA records of treatment after November 2003.  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that when VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, such documents are constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  The claims folder 
thus clearly indicates that relevant evidence in support of 
the veteran's claims may exist or could be obtained from a VA 
facility after November 2003, as the records on file indicate 
that his diabetes is a condition which has required 
consistent monitoring by VA.  See Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, all VA outpatient treatment records dating from 
December 2003 to the present should be obtained from the 
veteran's VA facility and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient records dating from 
December 2003 that are not already of 
record should be requested from the VA 
treatment facilities where the veteran 
has sought treatment and associated with 
the claims folder.

2.  Schedule the veteran for an 
examination to determine the current 
nature and extent of his service-
connected diabetes disability.  The 
claims folder should be made available to 
the examiner.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



